DISMISS and Opinion Filed December 14, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00815-CV

             ANTHONY P. ARMSTRONG, Appellant
                            V.
   BAYVILLE HOLDINGS, LLC, MATTHEW E. LAST, SBN. 24054910
  INDIVIDUALLY AND DBA COBB MARTINEZ WOODWARD, PLLC,
                         Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-04461-D

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein
                         Opinion by Chief Justice Burns
      It is well-settled that an appeal may only be taken from a final judgment that

disposes of all parties and claims or an interlocutory order as authorized by statute.

See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). Because

the appealed order here–an interlocutory order denying appellant’s emergency

application for a temporary restraining order–is not an order authorized by statute to

be appealed, we questioned our jurisdiction over the appeal and directed appellant

to file a letter brief addressing our concern. See Nikolouzos v. St. Luke’s Episcopal

Hosp., 162 S.W.3d 678, 680 (Tex. App.—Houston [14th Dist.] 2005, no pet.).
Although we cautioned appellant that failure to comply within ten days could result

in dismissal of the appeal without further notice, see TEX. R. APP. P. 42.3(a),(c), more

than ten days have passed and appellant has not complied. Accordingly, on the

record before us, we dismiss the appeal. See id. 42.3(a); Nikolouzos, 162 S.W.3d at

680.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
220815F.P05




                                          –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

ANTHONY P. ARMSTRONG,                      On Appeal from the County Court at
Appellant                                  Law No. 4, Dallas County, Texas
                                           Trial Court Cause No. CC-22-04461-
No. 05-22-00815-CV        V.               D.
                                           Opinion delivered by Chief Justice
BAYVILLE HOLDINGS, LLC,                    Burns, Justices Pedersen, III and
MATTHEW E. LAST, SBN.                      Goldstein participating.
24054910 INDIVIDUALLY AND
DBA COBB MARTINEZ
WOODWARD, PLLC, Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 14, 2022




                                     –3–